Appeal from an order of the Supreme Court, Onondaga County (Thomas J. Murphy, J), entered October 31, 2005 in a breach of contract action. The order, insofar as appealed from, denied that part of plaintiffs cross motion for leave to amend the complaint to add a cause of action for an account stated.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs.
Memorandum: Supreme Court did not abuse its discretion in denying that part of plaintiff’s cross motion seeking leave to amend the complaint to add a cause of action for an account stated, particularly in view of plaintiffs failure to present a satisfactory excuse for the delay in asserting that proposed cause of action and the prejudice to defendant if the court granted that part of the cross motion (see Thibeault v Palma, 266 AD2d 616, 617 [1999]). Present—Scudder, P.J., Martoche, Centra and Green, JJ.